PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/452,262
Filing Date: 7 Mar 2017
Appellant(s): Cornett, Lorri



__________________
WAYNE L. TANG
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/29/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Remarks: Lougheed and Klingseis do not disclose a cycling shoe cover. 
Examiner respectfully disagrees. The recitation “cycling shoe” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Also, “Cycling shoe” does not invoke any specific features that could allow a skilled person to differentiate a cycling shoe cover from any other shoe cover of the prior art. Furthermore, it is noted both Lougheed and Klingseis disclose a shoe cover which engages with a shoe having at least one cleat. 

Appellant Remarks: Neither Lougheed and Klingseis do not disclose side panels that connect the front toe sole panel with the back heel sole panel.
Examiner respectfully disagrees. Lougheed, as shown in the annotated Figures below, clearly shows side panels connecting the front toe sole panel with the back heel sole panel. Lougheed also states the shoe “consists of a shoe engaging perimetrical portion 6” (Page 1, Col. 2, lines 7-8). Clearly a shoe engaging perimetrical portion would surround the shoe from the front toe sole panel to the back heel sole panel, especially as shown in the drawings below.


    PNG
    media_image2.png
    517
    372
    media_image2.png
    Greyscale

Appellant Remarks: The combination of Lougheed and Klingseis does not disclose a raised pattern having a back area having a great height than the front area as recited in claims 8, 17 & 19.
Examiner respectfully disagrees. The claim was interpreted as the back area in the back heel sole panel having a greater height than the front area in the front toe sole panel. Since the raised pattern includes a back area in the back heel sole panel having a greater height than the front area in the front toe sole panel; the claim was interpreted as the back area as a whole having a greater height than the front area as a whole. See annotated Figures 9 & 4 below. The language was not clear to define the raised pattern itself had a greater height, as it seems was intended. 

    PNG
    media_image3.png
    142
    453
    media_image3.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHARINE G KANE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        
Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.